DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/03/2022  with respect to the prior art of LG Electronics have been fully considered but they are not persuasive. 
Applicants argue, REMARKS pg. 11 “LG electronics does not describe CSI-RS having an effective CP duration that is used for beam estimation/selection while the shorter CP duration is used for communication on the selected beam.”
The Office respectfully disagrees. LG electronics fairly suggests (Section 2.3, Proposal 6) using reference signals such as MBMS for reference signaling used for channel/beam/frequency estimation/measurement/tracking having effective cyclic prefix duration of 33.3µs corresponding to a longer CP with smaller subcarrier spacing numerology and further suggests (Section 2.1, 2.3) another numerology where “normal CP can be used to improve the efficiency by transmitting one more data symbol [communication signaling] per slot”.   Hence LG electronics fairly suggests using a numerology for reference signal “having an effective CP duration that is used for beam estimation/selection [“frequency tracking”]” and another numerology with “shorter CP duration is used for communication” where when combined with newly found prior art of Kim et al., as detailed below, discloses the instant claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0049824 A1) in view of LG Electronics (3GPP TSG RAN WG1 Meeting #86 R1-166889;  Title: On MBMS support in NR; Agenda Item: 8.1.3.2; Source: LG Electronics; Document for: Discussion and decision; Location and Date: Gothenburg, Sweden 22nd - 26th August 2016, consisting of 4 pages cited in submitted IDS).

Regarding claim 1, Kim et al. discloses; 
A method of operating a transmitting radio node in a wireless communication network (Abstract: “A method for performing hierarchical beamforming in a wireless access system and a device [transmitting radio node]”, Fig. 19: Base station 190 - a transmitting radio node), the transmitting radio node being configured to communicate utilizing a first cyclic prefix having a first cyclic prefix duration (Fig. 3-4, 6-8, 19, Para. [0085], [0090]: base station communicates using  “normal [first] cyclic prefix”), the method comprising:
transmitting channel state information reference signaling for beam estimation (Fig.  9, 11-14, 19, Para. [0013], [0077], [0094], [0118], [0119]: Base Station 190 transmits “CSI-RS  [that] has been suggested for the purpose of channel[beam] measurement”/ “the base station may perform channel estimation by using reference signals (RS)”/“the reference signal may be a channel state information reference signal (CSI-RS)”), the channel state information reference signaling having an effective cyclic prefix duration that is longer than the first cyclic prefix duration (Fig.  9, 19, Table 2, Para., [0102], [0118], [0119]: Base Station 190 transmits CSI-RS with “extended cyclic prefix [effective cyclic prefix]” where extended cyclic prefix is longer than the normal cyclic prefix), the channel state information reference signaling being associated with communication signaling on a beam that is selected based on the beam estimation (Fig, 11, Para. [0081], [0122]: “data transmission”/communication signaling, e.g.  is performed on “one or more beams” “indicated by the PMI” feedback which is  determined/selected based on the “channel[beam] measurement”/”channel estimation” performed using the CSI-RS).
Kim et al. does not teach:
the communication signaling utilizing the first cyclic prefix, the first cyclic prefix corresponding to a first numerology with a first subcarrier spacing, the channel state information reference signaling being transmitted based on a second numerology with a second subcarrier spacing, the second subcarrier spacing being smaller than the first subcarrier spacing.  
On the other hand, LG Electronics teaches; 
the communication signaling utilizing the first cyclic prefix (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP can be used to improve the efficiency by transmitting one more data symbol [communication signaling] per slot), the first cyclic prefix corresponding to a first numerology with a first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP” corresponds to one more data symbol [communication signaling] per slot transmitted using 15kHz subcarrier spacing), the…reference signaling being transmitted based on a second numerology with a second subcarrier spacing (Section 2.3: proposal 6: “…reference signals to assist frequency tracking…with smaller subcarrier spacing [a second subcarrier spacing] numerologies for MBMS” to “support a downlink OFDM mode…7.5kHz subcarrier spacing and long cyclic prefix (CP) of 33.33us” are defined), the second subcarrier spacing being smaller than the first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “smaller subcarrier spacing” is less than the base “15kHz subcarrier spacing”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that data transmission/communication signaling in Kim et al.’s invention can be transmitted with first numerology corresponding to using normal CP with 15kHz subcarrier spacing and transmitting the channel state information reference signaling in Kim et al.’s invention with second numerology using a second 7.5KHz subcarrier spacing with long cyclic prefix (CP) and as taught by LG Electronic whereby (LG Electronics, Section 2.1) “The best numerology can be selected based on the required length of CP, latency requirement, and multiplexing mechanism with other different numerology(s).”

Regarding claim 2, Kim et al. in view of LG Electronics discloses all as applied to claim 1 above, where Kim et al. further teaches;
wherein the reference signaling is transmitted with a prolonged cyclic prefix (Fig.  9, 19, Para. [0118], [0119]: Base Station 190 transmits CSI-RS with “extended cyclic prefix [prolonged cyclic prefix]”). 

Regarding claim 3, Kim et al. in view of LG Electronics discloses all as applied to claim 1 above, where Kim et al. further teaches;
wherein the reference signaling is transmitted with an extended cyclic prefix(Fig.  9, 19, Para. [0118], [0119]: Base Station 190 transmits CSI-RS with “extended cyclic prefix”). 

Regarding claim 4, Kim et al. in view of LG Electronics discloses all as applied to claim 1 above, where LG Electronics further teaches;
wherein the first cyclic prefix corresponds to a first numerology with a first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP” corresponds using 15kHz subcarrier spacing) 

Regarding claim 6, Kim et al. in view of LG Electronics discloses all as applied to claim 1 above, where Kim et al. further teaches;
wherein the reference signaling is mapped to a comb structure in frequency domain with a comb characteristic K (Fig. 5, 9, Table 2: CSI-RS are assigned in a comb structure in frequency/subcarrier domain having a subcarrier interval, K, between subsequent “CSI-RS” symbols) , wherein K is an integer value of 2 or larger (Fig. 5, 9, Table 2: subcarrier interval, K, between subsequent “CSI-RS” symbols between e.g. port 8 and port 9, is 6 or K=6).  

Regarding claim 7, Kim et al. in view of LG Electronics discloses all as applied to claim 1 above, where Kim et al. further teaches;
wherein the reference signaling using the first cyclic prefix is transmitted based on a waveform using Orthogonal Frequency Division Multiplexing, OFDM (Fig. 2(a), , Para. [0058]: “OFDM symbols included in one slot may be varied depending on configuration of a cyclic prefix (CP)… if the OFDM symbols are configured by the normal CP, the number of OFDM symbols included in one slot may be 7”).  

Regarding claim 8, Kim et al. discloses; 
A transmitting radio node for a wireless communication network (Abstract: “a device [transmitting radio node]”; Fig. 19: Base station 190 - a transmitting radio node), the transmitting radio node being configured to communicate utilizing a first cyclic prefix having a first cyclic prefix duration (Fig. 3-4, 6-8, 19, Para. [0085], [0090]: base station communicates using  “normal [first] cyclic prefix”), the method comprising:
transmitting channel state information reference signaling for beam estimation (Fig.  9, 11-14, 19, Para. [0013], [0077], [0094], [0118], [0119]: Base Station 190 transmits “CSI-RS  [that] has been suggested for the purpose of channel[beam] measurement”/ “the base station may perform channel estimation by using reference signals (RS)”/“the reference signal may be a channel state information reference signal (CSI-RS)”), the channel state information reference signaling having an effective cyclic prefix duration that is longer than the first cyclic prefix duration (Fig.  9, 19, Table 2, Para., [0102], [0118], [0119]: Base Station 190 transmits CSI-RS with “extended cyclic prefix [effective cyclic prefix]” where extended cyclic prefix is longer than the normal cyclic prefix), the channel state information reference signaling being associated with communication signaling on a beam that is selected based on the beam estimation (Fig, 11, Para. [0081], [0122]: “data transmission”/communication signaling, e.g.  is performed on “one or more beams” “indicated by the PMI” feedback which is  determined/selected based on the “channel[beam] measurement”/”channel estimation” performed using the CSI-RS).
Kim et al. does not teach:
the communication signaling utilizing the first cyclic prefix, the first cyclic prefix corresponding to a first numerology with a first subcarrier spacing, the channel state information reference signaling being transmitted based on a second numerology with a second subcarrier spacing, the second subcarrier spacing being smaller than the first subcarrier spacing.  
On the other hand, LG Electronics teaches; 
the communication signaling utilizing the first cyclic prefix (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP can be used to improve the efficiency by transmitting one more data symbol [communication signaling] per slot), the first cyclic prefix corresponding to a first numerology with a first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP” corresponds to one more data symbol [communication signaling] per slot transmitted using 15kHz subcarrier spacing), the…reference signaling being transmitted based on a second numerology with a second subcarrier spacing (Section 2.3: proposal 6: “…reference signals to assist frequency tracking…with smaller subcarrier spacing [a second subcarrier spacing] numerologies for MBMS” to “support a downlink OFDM mode…7.5kHz subcarrier spacing and long cyclic prefix (CP) of 33.33us” are defined), the second subcarrier spacing being smaller than the first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “smaller subcarrier spacing” is less than the base “15kHz subcarrier spacing”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that data transmission/communication signaling in Kim et al.’s invention can be transmitted with first numerology corresponding to using normal CP with 15kHz subcarrier spacing and transmitting the channel state information reference signaling in Kim et al.’s invention with second numerology using a second 7.5KHz subcarrier spacing with long cyclic prefix (CP) and as taught by LG Electronic whereby (LG Electronics, Section 2.1) “The best numerology can be selected based on the required length of CP, latency requirement, and multiplexing mechanism with other different numerology(s).”

Regarding claim 9, Kim et al. discloses; 
A method of operating a receiving radio node in a wireless communication network (Abstract: “A method for performing hierarchical beamforming in a wireless access system” with “a terminal”; Fig. 11-14 19: User equipment/terminal 200 - a receiving radio node), the receiving radio node being configured to communicate utilizing a first cyclic prefix having a first cyclic prefix duration (Fig. 3-4, 6-8, 19, Para. [0085], [0090]: User equipment/terminal 200 communicates using  “normal [first] cyclic prefix”), the method comprising: 
receiving channel state information reference signaling for beam estimation (Fig.  9, 11-14, 19, Para. [0013], [0077], [0094], [0118], [0119]: Base Station 190 transmits “CSI-RS  [that] has been suggested for the purpose of channel[beam] measurement”/ “the base station may perform channel estimation by using reference signals (RS)”/“the reference signal may be a channel state information reference signal (CSI-RS)” that is received by User equipment/terminal 200) , the channel state information reference signaling having an effective cyclic prefix duration that is longer than the first cyclic prefix duration (Fig.  9, 19, Table 2, Para., [0102], [0118], [0119]: Base Station 190 transmits CSI-RS with “extended cyclic prefix [effective cyclic prefix]” where extended cyclic prefix is longer than the normal cyclic prefix), the channel state information reference signaling being associated with communication signaling on a beam that is selected based on the beam estimation (Fig, 11, Para. [0081], [0122]: “data transmission”/communication signaling, e.g.  is performed on “one or more beams” “indicated by the PMI” feedback which is determined/selected based on the “channel[beam] measurement”/”channel estimation” performed using the CSI-RS).
Kim et al. does not teach:
the communication signaling utilizing the first cyclic prefix, the first cyclic prefix corresponding to a first numerology with a first subcarrier spacing, the channel state information reference signaling being transmitted based on a second numerology with a second subcarrier spacing, the second subcarrier spacing being smaller than the first subcarrier spacing.  
On the other hand, LG Electronics teaches; 
the communication signaling utilizing the first cyclic prefix (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP can be used to improve the efficiency by transmitting one more data symbol [communication signaling] per slot), the first cyclic prefix corresponding to a first numerology with a first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP” corresponds to one more data symbol [communication signaling] per slot transmitted using 15kHz subcarrier spacing), the…reference signaling being transmitted based on a second numerology with a second subcarrier spacing (Section 2.3: proposal 6: “…reference signals to assist frequency tracking…with smaller subcarrier spacing [a second subcarrier spacing] numerologies for MBMS” to “support a downlink OFDM mode…7.5kHz subcarrier spacing and long cyclic prefix (CP) of 33.33us” are defined), the second subcarrier spacing being smaller than the first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “smaller subcarrier spacing” is less than the base “15kHz subcarrier spacing”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that data transmission/communication signaling in Kim et al.’s invention can be transmitted with first numerology corresponding to using normal CP with 15kHz subcarrier spacing and transmitting the channel state information reference signaling in Kim et al.’s invention with second numerology using a second 7.5KHz subcarrier spacing with long cyclic prefix (CP) and as taught by LG Electronic whereby (LG Electronics, Section 2.1) “The best numerology can be selected based on the required length of CP, latency requirement, and multiplexing mechanism with other different numerology(s).”

Regarding claim 10, Kim et al. discloses; 
A receiving radio node for a wireless communication network( Abstract: “a terminal”; Fig. 11-14 19: User equipment/terminal 200 - a receiving radio node), (Fig. 3-4, 6-8, 19, Para. [0085], [0090]: User equipment/terminal 200 communicates using  “normal [first] cyclic prefix”), the method comprising: 
receiving channel state information reference signaling for beam estimation (Fig.  9, 11-14, 19, Para. [0013], [0077], [0094], [0118], [0119]: Base Station 190 transmits “CSI-RS  [that] has been suggested for the purpose of channel[beam] measurement”/ “the base station may perform channel estimation by using reference signals (RS)”/“the reference signal may be a channel state information reference signal (CSI-RS)” that is received by User equipment/terminal 200) , the channel state information reference signaling having an effective cyclic prefix duration that is longer than the first cyclic prefix duration (Fig.  9, 19, Table 2, Para., [0102], [0118], [0119]: Base Station 190 transmits CSI-RS with “extended cyclic prefix [effective cyclic prefix]” where extended cyclic prefix is longer than the normal cyclic prefix), the channel state information reference signaling being associated with communication signaling on a beam that is selected based on the beam estimation (Fig, 11, Para. [0081], [0122]: “data transmission”/communication signaling, e.g.  is performed on “one or more beams” “indicated by the PMI” feedback which is  determined/selected based on the “channel[beam] measurement”/”channel estimation” performed using the CSI-RS).
Kim et al. does not teach:
the communication signaling utilizing the first cyclic prefix, the first cyclic prefix corresponding to a first numerology with a first subcarrier spacing, the channel state information reference signaling being transmitted based on a second numerology with a second subcarrier spacing, the second subcarrier spacing being smaller than the first subcarrier spacing.  
On the other hand, LG Electronics teaches; 
the communication signaling utilizing the first cyclic prefix (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP can be used to improve the efficiency by transmitting one more data symbol [communication signaling] per slot), the first cyclic prefix corresponding to a first numerology with a first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP” corresponds to one more data symbol [communication signaling] per slot transmitted using 15kHz subcarrier spacing), the…reference signaling being transmitted based on a second numerology with a second subcarrier spacing (Section 2.3: proposal 6: “…reference signals to assist frequency tracking…with smaller subcarrier spacing [a second subcarrier spacing] numerologies for MBMS” to “support a downlink OFDM mode…7.5kHz subcarrier spacing and long cyclic prefix (CP) of 33.33us” are defined), the second subcarrier spacing being smaller than the first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “smaller subcarrier spacing” is less than the base “15kHz subcarrier spacing”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that data transmission/communication signaling in Kim et al.’s invention can be transmitted with first numerology corresponding to using normal CP with 15kHz subcarrier spacing and transmitting the channel state information reference signaling in Kim et al.’s invention with second numerology using a second 7.5KHz subcarrier spacing with long cyclic prefix (CP) and as taught by LG Electronic whereby (LG Electronics, Section 2.1) “The best numerology can be selected based on the required length of CP, latency requirement, and multiplexing mechanism with other different numerology(s).”

Regarding claim 11, Kim et al. discloses; 
A non-transitory storage medium (Fig. 19: Memory 192) storing a program product comprising instructions causing processing circuitry (Fig. 19: Processor 191)  to at least one of control and perform a method of operating a transmitting radio node in a wireless communication network (Abstract, Fig. 19, Para. [0209], 0213]: Base station 190 including the  Processor 191 executes “software code may be stored in a memory unit” to  perform “A method for performing hierarchical beamforming in a wireless access system”), the transmitting radio node being configured to communicate utilizing a first cyclic prefix having a first cyclic prefix duration (Fig. 3-4, 6-8, 19, Para. [0085], [0090]: base station communicates using  “normal [first] cyclic prefix”), the method comprising:
transmitting channel state information reference signaling for beam estimation (Fig.  9, 11-14, 19, Para. [0013], [0077], [0094], [0118], [0119]: Base Station 190 transmits “CSI-RS  [that] has been suggested for the purpose of channel[beam] measurement”/ “the base station may perform channel estimation by using reference signals (RS)”/“the reference signal may be a channel state information reference signal (CSI-RS)”), the channel state information reference signaling having an effective cyclic prefix duration that is longer than the first cyclic prefix duration (Fig.  9, 19, Table 2, Para., [0102], [0118], [0119]: Base Station 190 transmits CSI-RS with “extended cyclic prefix [effective cyclic prefix]” where extended cyclic prefix is longer than the normal cyclic prefix), the channel state information reference signaling being associated with communication signaling on a beam that is selected based on the beam estimation (Fig, 11, Para. [0081], [0122]: “data transmission”/communication signaling, e.g.  is performed on “one or more beams” “indicated by the PMI” feedback which is  determined/selected based on the “channel[beam] measurement”/”channel estimation” performed using the CSI-RS).
Kim et al. does not teach:
the communication signaling utilizing the first cyclic prefix, the first cyclic prefix corresponding to a first numerology with a first subcarrier spacing, the channel state information reference signaling being transmitted based on a second numerology with a second subcarrier spacing, the second subcarrier spacing being smaller than the first subcarrier spacing.  
On the other hand, LG Electronics teaches; 
the communication signaling utilizing the first cyclic prefix (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP can be used to improve the efficiency by transmitting one more data symbol [communication signaling] per slot), the first cyclic prefix corresponding to a first numerology with a first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “normal CP” corresponds to one more data symbol [communication signaling] per slot transmitted using 15kHz subcarrier spacing), the…reference signaling being transmitted based on a second numerology with a second subcarrier spacing (Section 2.3: proposal 6: “…reference signals to assist frequency tracking…with smaller subcarrier spacing [a second subcarrier spacing] numerologies for MBMS” to “support a downlink OFDM mode…7.5kHz subcarrier spacing and long cyclic prefix (CP) of 33.33us” are defined), the second subcarrier spacing being smaller than the first subcarrier spacing (Fig. 1(a)-(b), Section 2.1, 2.3: “smaller subcarrier spacing” is less than the base “15kHz subcarrier spacing”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that data transmission/communication signaling in Kim et al.’s invention can be transmitted with first numerology corresponding to using normal CP with 15kHz subcarrier spacing and transmitting the channel state information reference signaling in Kim et al.’s invention with second numerology using a second 7.5KHz subcarrier spacing with long cyclic prefix (CP) and as taught by LG Electronic whereby (LG Electronics, Section 2.1) “The best numerology can be selected based on the required length of CP, latency requirement, and multiplexing mechanism with other different numerology(s).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633